Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the AFCP filed 4/22/22.

Allowable Subject Matter
Claims 1, 3-12 and 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein the control circuit comprises: a trigger circuit, arranged to generate a trigger signal by comparing an output voltage on the output terminal to a reference voltage; and a first on-time control circuit, coupled to the trigger circuit, wherein the first on- time control circuit is arranged to generate a first activating signal to activate the second switch when the trigger signal indicates that the output voltage is smaller than the reference voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 8, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein the control circuit comprises: a trigger circuit, arranged to generate a trigger signal when a magnitude of the current between the second switch and the second side deceases to zero; and a first on-time control circuit, coupled to the trigger circuit, wherein the first on- time control circuit is arranged to generate a first activating signal for activating the second switch when the trigger signal is received to change the flow of the current between the second switch and the second side.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 11, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the first control circuit is arranged to compare an output voltage on the output terminal to a reference voltage, and activate the second switch at a first time point when the output voltage is smaller than the reference voltage, and further arranged to deactivate the second switch at a second time point; and a second control circuit, coupled to the first switch, wherein the second control circuit is arranged to activate the first switch at a third time point after the second switch is deactivated; wherein the first control circuit is further arranged to activate the second switch at a fourth time point after the first switch is activated; wherein a flow of a current between the second switch and the second side at the first time point is opposite to a flow of a current between the second switch and the second side at the fourth time point.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 20, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...deactivating the second switch at a second time point, at which the output current decreases to zero; activating the second switch at a third time point to induce the output current, wherein a flow of the output current at the third time point is opposite to a flow of the output current at the second time point; deactivating the second switch at a fourth time point to induce an input current from the input terminal to an input voltage; and activating the first switch at a fifth time point, at which a voltage on the input terminal decreases to zero.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838